Citation Nr: 0310134	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  98-06 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a lung disorder due 
to tobacco use in service.

2. Entitlement to service connection for nicotine dependence.

3. Entitlement to service connection for residuals of 
meningoencephalitis.



ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from December 
1966 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In a decision dated July 19, 2000, the Board denied as 
not well grounded the appellant's claims seeking entitlement 
to service connection for tobacco use/nicotine dependence 
acquired in service and residuals of meningoencephalitis.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
November 2000, counsel for VA filed an unopposed motion for 
remand and requested a stay of proceedings pending a ruling 
on the motion.  An Order of the Court dated in December 2000 
granted the motion and vacated the Board's July 2000 
decision.  The case was remanded for further development, 
readjudication and disposition in accordance with the Court's 
Order.

In May 2001 the Board remanded the case to the RO for 
additional development.  In November 2002 the Board undertook 
additional development of the evidence on the issue on appeal 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  Unfortunately this case must again be remanded to 
RO.  


REMAND

As noted above in November 2002 the Board undertook 
additional development of the evidence on the issue on appeal 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  Specifically, the Board requested VA Compensation 
and Pension examinations of the veteran.  The development has 
been completed.  However, the regulation which permitted 
development of evidence by the Board was invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 U.S. App. LEXIS 8275  (Fed. Cir. 
May 1, 2003).  Therefore, this case must be returned to the 
RO for initial consideration of the additional evidence.  
Although the Board sincerely regrets the additional delay, 
the Federal Circuit has stated, "[E]ven though the 
amendments to § 19.9 may further the VA's stated objective of 
efficiency, striking the sensible balance between decreasing 
appeal processing times and the competing public policy of 
protecting an appellant's right to due process is a matter 
for Congress . . . ."  Id., slip op. at 13, 2003 U.S. App. 
LEXIS 8275, at *22.

In July 1998, the Internal Revenue Service Restructuring and 
Reform Act of 1998 was enacted into law as Public Law No. 
105-206. In pertinent part, that act prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service.  
See 38 U.S.C.A. § 1103 (West 2002).  However, that statute 
does not apply to veterans currently receiving benefits or 
veterans who filed claims on or before June 9, 1998.  In the 
instant case, the appellant filed a claim in April 1998 that 
has been certified to the Board as the issue of service 
connection for tobacco use/nicotine dependence acquired in 
service.  Since his claim for disorders based on tobacco use 
in service was filed prior to June 9, 1998, the adjudication 
thereof is not affected by the aforementioned statute.

A determination as to whether service connection for 
disability or death attributable to tobacco use subsequent to 
military service should be established on the basis that such 
tobacco use resulted from nicotine dependence arising in 
service, and therefore is secondarily service connected 
pursuant to 38 C.F.R. § 3.310(a), depends upon whether 
nicotine dependence may be considered a disease for purposes 
of the laws governing veterans' benefits, whether the veteran 
acquired a dependence on nicotine in service, and whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis. These are questions that 
must be answered by adjudication personnel applying 
established medical principles to the facts of particular 
claims.  See VAOPGCPREC 19-97; VAOPGCPREC 2-93.

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 

The RO should readjudicate the veteran's 
claims in light of the evidence received 
since the August 1999 Statement of the 
Case (SOC).  This evidence has not yet 
been reviewed by the RO.  The RO's 
readjudication of the appellant's claim 
of service connection for tobacco 
use/nicotine dependence acquired in 
service should be addressed pursuant to 
the General Counsel's holding in 
VAOPGCPREC 19-97.  If the claims are 
denied, the RO should issue a 
Supplemental Statement of the Case to the 
veteran, and he should be given an 
opportunity to respond, before the case 
is returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence 
obtained after the August 1999 SOC and a 
discussion of all pertinent regulations, 
including those implementing the VCAA.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).











	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


